STATE OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS
                                                                                   FILED
State of West Virginia,                                                           March 28, 2014
                                                                              RORY L. PERRY II, CLERK
Plaintiff Below, Respondent                                                 SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA

vs) No. 13-0594 (Mineral County 13-JD-5, 13-JD-11, and 13-JD-12)

Michael D.,

Defendant Below, Petitioner



                              MEMORANDUM DECISION
       Petitioner Michael D., by counsel Agnieszka Collins, appeals the order of the Circuit
Court of Mineral County, entered June 5, 2013, committing him to the Division of Juvenile
Services. Respondent State of West Virginia appears by counsel Laura Young.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        At the conclusion of a bench trial conducted in June of 2013, the circuit court adjudicated
petitioner a delinquent for his commission of burglary, petit larceny, two counts of domestic
battery, and three counts of attempted burglary, all offenses which would be crimes if committed
by an adult.1 By order entered June 5, 2013, petitioner was committed to the custody of the
Division of Juvenile Services until he reaches the age of twenty-one or is sooner released by law.
Petitioner appealed that order. On appeal, he presents two assignments of error: first, that the
evidence is insufficient to support the circuit court’s finding with respect to the three counts of
attempted burglary and, second, that the evidence is insufficient to support the circuit court’s
finding with respect to burglary and petit larceny.2

       Rules of evidence and procedural rights applicable in adult criminal proceedings are

       1
         Petitioner was fourteen years old at the time of the events giving rise to the juvenile
petitions, and at the time of the bench trial.
       2
         Petitioner does not dispute the court’s finding that he engaged in domestic battery.
According to the testimony of various witnesses at the adjudicatory hearing, the domestic battery
allegations arise from petitioner’s striking his sister with a crowbar and striking his stepfather
with a steak knife.


                                                1

applicable with equal force in juvenile adjudicatory proceedings. W.Va. Code §§ 49–5–2(j) and
(k) (2009). An adjudication of delinquency is subject to the same standards of review on appeal
as is a criminal conviction. See State ex rel. D.D.H. v. Dostert, 165 W.Va. 448, 269 S.E.2d 401
(1980). We review a sufficiency of the evidence argument under the following framework:

                The function of an appellate court when reviewing the sufficiency of the
       evidence to support a criminal conviction is to examine the evidence admitted at
       trial to determine whether such evidence, if believed, is sufficient to convince a
       reasonable person of the defendant's guilt beyond a reasonable doubt. Thus, the
       relevant inquiry is whether, after viewing the evidence in the light most favorable
       to the prosecution, any rational trier of fact could have found the essential
       elements of the crime proved beyond a reasonable doubt.

Syl. Pt. 1, State v. Guthrie, 194 W.Va. 657, 461 S.E.2d 163 (1995). Viewing the evidence in this
case in the light most favorable to the prosecution, we conclude that a rational trier of fact could
have found that the essential elements of burglary, attempted burglary, and petit larceny were
proven beyond a reasonable doubt.

        Bruce Snyder, who lived in the same neighborhood as petitioner, testified that he and his
girlfriend, Deborah Devore, returned from a trip to Wal-Mart in January of 2013 and determined
that several items were missing from their shared home. These items included a picture that had
been removed from a frame on the couple’s dresser, an Xbox game controller, and some Xbox
games. Mr. Snyder testified that he and Ms. Devore had suspected for some time that petitioner
had been entering their home without permission. Based on this suspicion, Ms. Devore went
directly to petitioner’s home and demanded of petitioner’s sister that the belongings be returned
within ten minutes, explaining that she would otherwise contact the police.3 Within ten minutes,
the sister brought “a few Xbox games and one controller, and the picture out of the picture
frame” to the Snyder home.

        Petitioner argues on appeal that the State failed to present sufficient evidence of burglary
and petit larceny because the testimony did not specifically identify the missing items, and that
petitioner’s twin sister likely gathered several of petitioner’s own belongings and gave them to
Ms. Devore out of fear.4 In fact, petitioner’s sister testified that the games she returned to Mr.
Snyder’s family did belong to petitioner, and that they were items “[t]hat he got for Christmas,

       3
        By her own testimony, it is clear that Ms. Devore did not approach petitioner’s sister
calmly. She described herself as “pounding on their door . . . [and] screaming and carrying on . .
.”
       4
         The elements of the crime of burglary are set forth in West Virginia Code § 61–3–11(a)
(2010), which states, in pertinent part, “[i]f any person shall, in the nighttime, break and enter, or
enter without breaking, or shall, in the daytime, break and enter, the dwelling house, or an
outhouse adjoining thereto or occupied therewith, of another, with intent to commit a crime
therein, he shall be deemed guilty of burglary.” The misdemeanor offense of petit larceny
involves the taking of goods valued at less than one thousand dollars. W.Va. Code § 61-3-13
(2010).
                                                  2

that I never knew he got.” She also testified that Mr. Snyder’s son had given petitioner the family
picture. But the circuit court clearly did not credit this testimony, inasmuch as the court warned
her that her testimony conflicted with her earlier testimony. Furthermore, Mr. Snyder testified
that when petitioner’s sister returned the items, he identified them as the ones that had been
missing from his home, including the picture that was removed from the frame in his bedroom.

        A week after the events giving rise to the petition related to the burglary, Mr. Snyder
installed a surveillance system at his home. The evidence supporting the court’s finding that
petitioner engaged in attempted burglary begins with that surveillance. Mr. Snyder testified that
video taken from the equipment showed petitioner again trying to gain access to Mr. Snyder’s
home on March 12, 2013. Mr. Snyder explained the footage while it was played for the court:

       That’s my back porch. And, right there, [petitioner] is trying the front—trying the
       door knob. That’s where my hide-a-key was before . . . Now if I remember right,
       he walks up to the backyard, and then a little bit later you see him come out into
       the backyard, and then a little bit later you see him come out. There’s a door right
       underneath of this camera. You see where he walked underneath the camera and
       went to this side door too, and then walked out.

The witness clarified that the video showed petitioner attempting to push in the back door, and
that this sequence transpired in the middle of a weekday “while everybody was at work and
everybody was supposed to be in school . . . .”

        Another neighbor, Suzanne Taylor, testified that she saw petitioner run away from her
home when she unexpectedly returned home in the middle of that same day. Neighbor Jim
Johnson testified that he saw a boy under the deck of Ms. Taylor’s house that day, and that he
saw petitioner try to open her garage door and try a door knob. State Police Corporal Fletcher
investigated these events, comparing Mr. Johnson’s description of the person he saw to the
surveillance video provided by Mr. Snyder. The officer concluded that petitioner was the person
seen by Mr. Johnson. Finally, Ms. Taylor testified that she also had observed petitioner run from
her home on an occasion the prior month, and that she saw him attempt the door knob before he
saw her.

        With respect to the court’s finding that petitioner attempted to burglarize his neighbor’s
homes, petitioner argues that there is no evidence of intent to commit an underlying crime, and
that there is a lack of evidence of an attempt to “break in.” According to petitioner, it is just as
likely that he was in search of friends with whom he could play.

        According to the testimony of petitioner’s mother, petitioner was not permitted at the
Snyder home or the Taylor home. Furthermore, while she stated that petitioner was a friend of
Mr. Snyder and Ms. Devore’s son, as well as of Ms. Taylor’s son, petitioner’s mother testified
that the boys did not visit one another at their homes. Moreover, this is not a situation, as
petitioner urges, of his “simply turning a door knob and finding out that a door is locked.”
Rather, the evidence shows that petitioner circled his neighbors’ homes, likely searched for
hidden keys, pushed doors, and attempted not only doors, but also windows and garage doors.
These are not the actions of a well-intentioned youngster searching for a playmate. Under these

                                                 3

circumstances the trier of fact was within his discretion to infer that petitioner attempted to break
and enter his neighbors’ homes for the purpose of committing a crime therein. The circuit court
did not err in adjudicating petitioner a juvenile delinquent.

       For the foregoing reasons, we affirm.

                                                                                          Affirmed.

ISSUED: March 28, 2014

CONCURRED IN BY:

Chief Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                 4